Citation Nr: 0124862	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1957.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO). 

The Board notes that the veteran presented testimony in 
support of his claim before the undersigned Board Member at a 
hearing held in the District of Columbia in March 2001.  
During this hearing, the veteran submitted additional 
evidence in support of his claim.  However, because he also 
submitted a waiver of initial RO consideration with the 
evidence, the Board may review this evidence in support of 
the veteran's claim.


FINDINGS OF FACT

1.  In February 1997, the RO denied the veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.

2.  The same month, the RO notified the veteran of the 
decision and advised him of his appellate rights, but the 
veteran did not file a notice of disagreement with that 
decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's February 1997 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision, in which the RO denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The Board acknowledges that the RO, in a supplemental 
statement of the case issued in June 2000, reopened the 
veteran's claim and has since characterized the issue on 
appeal as entitlement to service connection for PTSD.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal despite the RO's June 
2000 action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Accordingly, the Board has characterized the 
issue on appeal as is previously noted.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  The 
Board notes that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, in light 
of the Board's favorable decision with regard to the 
veteran's claim to reopen, adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

While the VCAA and implementing regulations do not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board specifically 
finds that the RO has informed the veteran of the evidence 
needed both to reopen his claim and to establish service 
connection, as set forth in various rating decisions and 
Statement of the Case.  Therefore, although the RO did not 
have an opportunity to apply the VCAA to the veteran's case, 
the RO essentially met the requirements of the law, and there 
is no prejudice to the veteran in proceeding with this 
appeal.

The RO and the Board denied the veteran's claim of 
entitlement to service connection for PTSD on multiple 
occasions from 1985 to 1997.  The RO last denied the veteran 
this benefit in February 1997 on the basis that there was no 
evidence of in-service stressors sufficient to result in 
PTSD.  In denying the veteran's claim throughout the years, 
the RO and the Board considered the veteran's service medical 
and personnel records, VA and private outpatient treatment 
records and hospitalization reports, statements of private 
physicians, congressional correspondence, various written 
articles, written statements of the veteran and his mother, 
and hearing testimony.  The RO notified the veteran of the 
February 1997 decision and advised him of his appellate 
rights by letter dated the same month, but the veteran did 
not initiate an appeal of the decision.  The February 1997 
decision is thus final.  38 U.S.C.A. 
§ 7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court set forth guidance to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  

Due to the recently passed VCAA, however, the adjudicator may 
no longer analyze claims to reopen in the manner set forth by 
the Court in 1999.  Rather, after the adjudicator finds that 
new and material evidence has been submitted and reopens the 
claim, he or she need not determine whether the claim is well 
grounded.  Instead, the adjudicator must determine whether 
the VA has fulfilled its duty to assist the appellant in 
developing his claim, and if so, decide the merits of that 
claim.  

When the RO denied the veteran's claim in 1997 based on a 
finding that no new and material evidence had been presented, 
it noted that the evidence then submitted by the veteran, a 
photograph and a caption along with a written statement from 
the veteran, did not tend to show that the veteran 
experienced events amounting to a valid stressor while in 
Korea.  The pertinent evidence that has been associated with 
the veteran's claim since the RO's February 1997 decision 
includes a videocassette entitled Life in Korea 1953-1954, 
made by the veteran, an October 1994 article from The Golden 
Eagle, congressional correspondence, VA outpatient treatment 
records dated from 1995 to 2000, a letter from a VA social 
worker dated January 2001, the veteran's hearing testimony 
presented in March 2001, and multiple written statements of 
the veteran and his representative.  This evidence was not 
previously considered and is neither cumulative nor redundant 
of evidence previously submitted to agency decisionmakers.  
Therefore, the Board finds that it is new.  

The VA has denied the veteran's claim primarily because it 
found that this veteran was a non-combat whose alleged 
stressors remained unverified.  The Board notes that in the 
new evidence, however, the veteran has made specific 
references to incidents that were distressing to him both in 
his testimony as well as in his treatment sessions, as 
reflected in his treatment notes.  His treating VA social 
worker has submitted a written statement strongly supporting 
the diagnosis of PTSD as well providing a medical opinion as 
to the likelihood of a link between the type of alleged 
stressors and PTSD.  

Furthermore, the video made by the veteran consisted of old 
film he made of his time in Korea.  He has film of what he 
contends is Operation Glory, the exchange of bodies between 
the two sides immediately following the Armistice in the 
Korean War.  The veteran has maintained that his stressors 
include being placed on security detail for the dead bodies 
during Operation Glory.  He testified that he had to guard 
the tents with the bodies as part of his temporary duty 
assignment with the 8th Army mortuary squad.  While the 
veteran has maintained this in earlier statements, the video 
contains footage of signs which purportedly identify this 
specific area.  

The Board finds that the evidence, in particular the video, 
the hearing testimony, the social worker's letter and the 
treatment notes, is thus material because it bears directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  It is 
specifically noted that the January 2001 letter from the VA 
social worker establishes that the social worker has been 
treating the veteran for, in part, PTSD, and suggests that a 
relationship exists between that condition and the veteran's 
reported stressors.  The contents of this letter clearly 
pertains to the evidentiary defect that was the basis for the 
RO's February 1997 decision not to reopen the veteran's 
claim, that being the lack of a verified stressor to support 
the diagnosis of PTSD. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for PTSD.  The Board 
cannot, however, decide the merits of this claim until the RO 
undertakes the development requested below. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent only, granted.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD, which developed as a result of multiple stressors 
he experienced while serving on active duty in the DMZ in 
Korea immediately following the Korean conflict.  Additional 
development by the RO is necessary before the Board can 
proceed in readjudicating this claim.  

As previously indicated, while this appeal was pending, 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In addition, while this appeal was 
pending, 38 C.F.R. § 3.304(f), the regulation governing 
claims for service connection for PTSD, was changed effective 
March 7, 1997.  Previous to this amendment, a claimant could 
establish entitlement to service connection for PTSD by 
submitting medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001). 

Under Karnas v. Derwinski, 1 Vet. App. at 313, where the law 
or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise. In this case, the RO has not developed 
the veteran's PTSD claim pursuant to the VCAA or considered 
the amended language of 38 C.F.R. § 3.304(f) in deciding this 
claim.  Inasmuch as the VCAA fundamentally alters the VA's 
duties to notify and assist the veteran in a manner that is 
more favorable to a claimant, and in view of the revision of 
38 C.F.R. § 3.304, a Remand is in order so that the RO can 
apply the more favorable version of the law and regulation to 
the veteran's PTSD claim. 

Pursuant to its duty to assist under the VCAA, the RO should 
obtain all outstanding evidence that is pertinent to the 
veteran's claim.  During a March 2001 hearing in the 
Washington, DC before the undersigned Board Member, the 
veteran testified that he was receiving PTSD treatment from a 
VA social worker and a VA psychiatrist.  (The veteran 
indicated that these individuals were private professionals, 
but medical evidence submitted during the hearing indicates 
otherwise.)  The RO should also attempt to verify all of the 
stressors the veteran alleges he experienced during his 
period of active service in Korean during the Korean 
conflict.  The Board recognizes that, during the pendency of 
this appeal, the veteran reported numerous in-service 
stressors, many of which the RO has already endeavored to 
verify.  However, during the March 2001 hearing and recent 
treatment visits with a VA social worker and a VA 
psychiatrist, the veteran alleged additional stressors and 
provided greater detail with regard to the previously alleged 
stressors.  

On Remand, the RO should attempt to obtain verification of 
the alleged stressors.  In this regard, the Board notes that 
an armistice took effect prior to the veteran's arrival in 
Korea.  While the armistice certainly raises a question, it 
does not refute the claim because it is plausible that events 
such as skirmishes and mine clearing operations (which might 
be considered as combat) could have taken place after the 
armistice took effect.  Moreover, Congress has determined 
that for VA benefits purposes, the Korean Conflict ended on 
January 31, 1955.  See 38 C.F.R. § 3.2(e) (2001).  The Board 
finds that, based on the veteran's claimed stressors, there 
may be other documentary evidence the would suggest or even 
confirm that the veteran's unit did encounter enemy forces.  
Certainly it is not in dispute that the veteran was in the 
DMZ and that he was in the capacity of an MP from 
approximately January 1954 to February 1955.  He testified 
that he experienced stress and fear for his life while 
stationed in Korea.  He recalls fear when dealing with the 
repatriation attempts immediately following the armistice.  
The veteran has indicated that he was involved in Operation 
Glory in the capacity of a security guard for the tents where 
returned dead service members and parts of bodies were kept.  
He has indicated that he was associated with the 8th Army 
mortuary squad, and the video he submitted shows footage of 
this area.  He estimated that this was around Fall 1954, 
almost at the end of his tour.  Although it is noted that an 
attempt to verify his stressors yielded a negative reply from 
the Marine Corps Historical Center in May 1995, and that, in 
fact, many of the veteran's allegations regarding his 
stressors were of record, the request did not specify whether 
it was likely that the veteran had been involved in such 
assignments and the information does not document the 
activities of the veteran's unit during all of the relevant 
periods indicated by him.  Additionally, the veteran's 
service personnel records do not show mortuary detail or a 
temporary assignment to the 8th Army.  

The veteran has also testified that they worked very closely 
with the Army and he noted that when the North Koreans would 
switch the white tape safety lines around at night in the 
areas where he had to patrol in the mornings, he would have 
to wait for the Army personnel to come with metal detectors 
to determine where the mines were in the morning.  He has 
stated that an individual was killed in a explosion under 
these circumstances in the Summer of 1954 near Boulder City.  
He also remembers a Marine in his platoon of about 30 people 
getting shot right outside his tent.  The veteran said he was 
about six feet away in his tent at the time.  This incident 
occurred in the Fall of 1954, in the area near Boulder City.  
Finally, he stated that he was in the trenches around areas 
referred to as Texas and Wisconsin Hill, 229 and 181, when he 
experienced shelling from the American Navy ships in the 
area.  This was in the wintertime, January or February either 
1954 or 1955.  

Further, the Board observes that some of the veteran's more 
general reported stressors are uncontroverted yet unverified.  
It is certainly plausible that, during his tour of duty in 
Korea in the area of the DMZ, the veteran encountered the 
remains of deceased individuals, such as he has described.  
The videotape confirms that he did encounter wreckage of 
American aircraft, and he has offered the picture of boot 
with a shard of bone protruding from it as illustrative of 
his experiences in Korea.  He has reported feeling guilty for 
taking boots off dead servicemen to give to others while 
guarding the bodies.  The Board acknowledges that it is 
unlikely that some of the anecdotal incidents could actually 
be verified.  However, the Board does find the additional 
requests for information from appropriate sources will likely 
yield some pertinent evidence in this case.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

In a recent precedent opinion, VA's General Counsel held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also held that the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Corroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources.  Id (citing M21-1).  The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence.  Doran v. Brown, 6 Vet. App. 283, 290-91 (1994). 

In this case, the veteran has alleged both combat related and 
non-combat related stressors.  Thus, the critical issues 
remain whether the veteran engaged in combat with the enemy 
and, if not, whether his alleged stressors can be verified, 
and whether he has a diagnosis of PTSD based on sufficient 
stressors.  Thus, the Board finds that the veteran should be 
afforded a VA examination and that additional attempts should 
be made to verify those stressors that appear to be capable 
of verification.  The RO should refer the veteran's PTSD 
claim to an appropriate medical specialist for an examination 
and opinion as to whether the uncontroverted stressors such 
as being in a war zone after the armistice, during 
repatriation, and during exchange of casualties, in addition 
to any verified stressor(s) is(are) of sufficient severity to 
support a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994). 

Finally, because this claim is being remanded for other 
purposes, the RO should provide the veteran and his 
representative an opportunity to identify and authorize the 
release of any other pertinent, outstanding records that are 
not currently in the claims file and to present additional 
argument in support of this claim.  

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all medical providers who 
have treated his PTSD and whose records 
are not currently in the claims file.

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of all treatment identified by 
the veteran.  

3.  The RO should pursue all reasonable 
avenues of development in an attempt to 
verify the stressors reported by the 
veteran.  The RO should contact the U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  In addition, the Marine 
Corps Historical Center should be 
contacted.  The RO should specifically 
ask that these organizations attempt to 
determine whether any of the members of 
the 1st Provisional DMZ Police Company, 
First Marine Division, were assigned 
temporary duty to the 8th Army mortuary 
squad from January 1954 to February 1955, 
and whether there were casualties 
consistent with those reported by the 
veteran.  The RO should attempt to verify 
whether the veteran's unit was at any 
pertinent time involved in the return of 
prisoners in the DMZ area between January 
1954 and February 1955; whether the 
veteran likely was involved in Operation 
Glory in the capacity of a security guard 
for the tents where returned dead service 
members were kept; whether the veteran's 
platoon experienced any land mine 
casualties in the Summer of 1954 near 
Boulder City or any soldier in the 
veteran's platoon shot by the enemy in 
the Fall of 1954, in the area near 
Boulder City; and finally whether Navy 
ships were firing in the DMZ in the area 
of Texas and Wisconsin Hill, 229 and 181, 
in the wintertime, January or February 
either 1954 or 1955, or any other 
skirmishes with enemy forces during the 
veteran's tour of duty in Korea.  

4.  The RO should then, after the reports 
are received from USASCRUR, the Marine 
Corps Historical Center or any other 
pertinent source, afford the veteran a VA 
examination.  The RO should provide the 
examiner with the claims file, including 
the evidence that was submitted during 
and after the 2001 Board hearing, copies 
of the stressor reports, and a copy of 
this Remand for review in conjunction 
with the examination.  After conducting a 
thorough review, and if appropriate, all 
tests deemed necessary, the examiner 
should: 
(1) identify all psychiatric disorders 
present; (2) opine whether it is at least 
as likely as not that any of the 
diagnosed disorders is etiologically 
related to the veteran's military 
service; (3) if PTSD is diagnosed and 
deemed to be as likely as not 
etiologically related to the veteran's 
military service, the examiner should 
identify the verified stressor upon which 
the diagnosis based.  The examiner should 
comment on and reconcile any findings 
with the January 18, 2001, letter from 
the veteran's treating therapist.  The 
examiner should express clearly the 
rationale on which his or her opinion is 
based. 

5.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

7.  Finally, the RO should readjudicate 
the veteran's PTSD claim based on all of 
the evidence of record, including that 
which was submitted during and after the 
2001 hearing, and pursuant to all 
pertinent law and regulations.  If the RO 
denies the benefit sought, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, in which all pertinent law 
and regulations are cited, and afford 
them an opportunity to respond thereto 
before the claims file is returned to the 
Board for further review.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional stressor 
and medical information.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of 

this appeal.  The veteran is free to submit additional 
argument and evidence in support of his claim.  However, he 
is not obligated to act unless otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

